TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00528-CV


In re Tina Marie Mortland




ORIGINAL PROCEEDING FROM HAYS COUNTY


M E M O R A N D U M   O P I N I O N

		Tina Marie Mortland pleaded guilty to the offenses of fraudulent filing of a
financial statement and retaliation and was placed on community supervision.  She has now filed an
original application for writ of habeas corpus in this Court.  This Court's original jurisdiction to issue
a writ of habeas corpus is limited to those cases in which a person's liberty is restrained because the
person has violated an order, judgment, or decree entered in a civil case.  See Tex. Gov't Code Ann.
§ 22.221(d) (West 2004).  Because Mortland's application arises from an order entered in a criminal
case, not a civil case, we have no jurisdiction to consider it.
		We dismiss the application for writ of habeas corpus for want of jurisdiction.

							____________________________________
							Bob Pemberton, Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop
Filed:   August 31, 2010